GILDERSLEEVE, J.
This is an appeal from a judgment in favor of the defendant, and against the plaintiff, for the sum of $110.95 costs, entered on the verdict of a jury in favor of the plaintiff, and against the defendant, for the sum of six cents damages. The action is brought upon a warranty contained in a bill of sale of a horse. The case was properly submitted to the jury by the learned trial judge, in a charge to which no exception was taken, and the jury brought in a verdict for nominal damages. The statement contained in the case, to wit, “The foregoing presents all the evidence bearing upon the extent of the plaintiff’s damages,” is not equivalent to the statement required,—that “the case contains all the evidence.” See Hyman v. Friedman, (Com. Pl. N. Y.) 18 N. Y. Supp. 446; Guion v. Mundy, Id. 445; Upington v. Pooler, (Sup.) 19 N. Y. Supp. 428. Inasmuch as there are no exceptions presented to us for review, the appeal rests entirely upon issues of fact; and, as the statement herein is not equivalent to the one called for by the rule, the general term will not review these alleged errors of fact. For aught that appears to the contrary, there may have been other evidence which told largely for the defendant, and justified the verdict of the jury. For the reasons above stated, we do not feel warranted in disturbing the determination of the jury. The judgment and order appealed from must be affirmed, with costs.